Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In a Preliminary Amendment filed on June 30, 2020, claims 1-10 and 12 were amended.
Claims 1-12 are currently pending and under examination, of which claims 1, 11, and 12 are independent claims. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 02/09/2021, 05/14/2021, and 07/08/2021 comply with the provisions of 37 CFR 1.97. Accordingly, the Examiner is considering the references in the IDSs with a signed and initialed copy being attached hereto.

Claim Objections
The following claims are objected to for lack of antecedent support or for redundancies.  The Examiner recommends the following changes:
Claim 8, line 2: replace “an air conditioner” with “the air conditioner”.
Claim 8, line 5: insert “the” before “operation”.
Claim 9, line 5: replace “a communicator” with “a communicator”.
Appropriate correction is respectfully requested.
35 USC § 112(f) Analysis
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claims 1, 2, 4-7, 9, and 10 are interpreted under 35 U.S.C. 112(f), as reciting means for performing a specified function.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Referring to independent claim 1, this claim recites the claim limitation “an estimator”.  As described in paragraph [0049] of the specification as published and for purposes of examination, the “estimator” will be construed as a computer and equivalents thereof, running an algorithm to perform the calculations as disclosed in paragraphs [0064]-[0068] of the specification, as published, to estimate the air temperature inside the data collection apparatus 10.
Referring to claim 2, this claim recites “a communicator”.  For purposes of examination, as described in paragraphs [0045] and [0049] of the Specification as published, the “communicator” will be construed as a computer and equivalents thereof, running an algorithm to perform transmission of commands to communicate with a server.
Regarding claim 4, this claim recites “a communicator”. For purposes of examination, as described in paragraphs [0045] and [0049] of the Specification as published, the “communicator” will be construed as a computer and equivalents thereof, running an algorithm to perform transmission of commands to communicate with a server.  This claim also adds more detail to the “estimator” of independent claim 1.  As explained in claim 1, this feature will be construed as invoking means-plus-function.
Regarding claims 5, 6, and 7, these claims add more detail to the “estimator” of independent claim 1.  As explained in claim 1, this feature will be construed as invoking means-plus-function.
In addition, claim 6 recites “a meteorological data acquirer”. For purposes of examination, as described in paragraphs [0041] and [0049] of the Specification as published, the “meteorological data acquirer” will be construed as a computer and equivalents thereof, running an algorithm to perform acquisition of meteorological data.
Furthermore, claim 7 recites “a solar radiation data acquirer”. For purposes of examination, as described in paragraphs [0041] and [0049] of the Specification as published, the “solar radiation data acquirer” will be construed as a computer and equivalents thereof, running an algorithm to perform acquisition of meteorological data including solar radiation data.
Regarding claim 9, this claim recites “a communicator”. For purposes of examination, as described in paragraphs [0045] and [0049] of the Specification as published, the “communicator” will be construed as a computer and equivalents thereof, running an algorithm to perform transmission of commands to communicate with a server.  
Regarding claim 10, this claim adds more detail to the “estimator” of independent claim 1.  As explained in claim 1, this feature will be construed as invoking means-plus-function.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Independent claim 1 recites, “... an estimator configured to estimate an air temperature inside the data collection apparatus as an estimated air temperature...” 
Under their broadest reasonable interpretation, the limitations of the estimate of an air temperature inside the data collection apparatus, as drafted, is a process that entails purely mathematical relationships, mathematical formulas or equations, and mathematical calculations in accord with the description provided in paragraphs [0064]-[0068] of the Specification, as published. That is, nothing in the claim element precludes the function from estimating an air temperature using purely mathematical concepts.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, claim 1 recites the additional elements of, “A data collection apparatus for collecting operation data of an air conditioner, comprising: ... a temperature controller configured to decrease the air temperature inside the data collection apparatus when the estimated air temperature is higher than a reference value”.  
The collecting and the decreasing limitations are insignificant extra-solution activities under MPEP 2106.05(g).  The collecting limitation is a pre-solution step of gathering data for use in the claimed apparatus. See, for example, In re Meyers, 688 F.2d 789, 794; 215 USPQ 193, 196-97 (CCPA 1982) (Testing a system for a response, the response being used to determine system malfunction.); and Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering). The decreasing limitation, in turn, is a post-solution activity, without imposing a meaningful limit. The limitation amounts to necessary decreasing of temperature when higher than a reference value.
The additional feature including “a data collection apparatus”, “an air conditioner”, and “a temperature controller”, as recited in the claim that are configured to carry out the additional limitations may be tools that are used to collect data and decrease the temperature, but recited so generically (no details whatsoever are provided other than that they are “a data collection apparatus”, “an air conditioner”, and “a temperature controller”) that they represent no more than mere instructions to use a generic computer component.  Simply implementing the abstract idea on a generic computer component, as a tool to perform an abstract idea cannot integrate a judicial exception into a practical application.  
In view of the foregoing, the additional limitations are not sufficient to demonstrate integration of a judicial exception into a practical application.  The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because they represent features that are well-understood, routine, and conventional.  
With respect to “A data collection apparatus for collecting operation data of an air conditioner”, Japanese Publication No. JP 5123552 B2 to Hashimoto et al. (“Hashimoto”) describes on Page 2, second paragraph “...a data collection device that collects information on the surrounding environment ...” and on Page 2, fifth paragraph, the reference describes “...an object of the present invention is to prevent malfunction of the data collection device associated with the temperature environment.”  On Page 4, ninth paragraph, Hashimoto describes “The internal environment control unit 40 has a function of controlling the internal environment so that an electronic component housed in the internal housing 30a does not malfunction due to a change in the internal environment of the main body housing 30a ...such as ... a fan (not shown), a heating apparatus (not shown), and a cooling device (not shown).)”.  US Patent Publication No. 2018/0003186 A1 to Matsuura et al. (“Matsuura”) describes in paragraph [0067] “... in able to collect much fan-speed information that corresponds to configuration information and a temperature environment of an information processing device.”  US Patent Publication No. 2017/0257497 A1 to Ono et al. (“Ono”) describes “The second management server 80, as well as the first management server 70, is a server device that collects air-conditioning control information, environment sensor data, and position sensor data from the image processing apparatus 10 and processes the collected items of data.”
With respect to “a temperature controller configured to decrease the air temperature inside the data collection apparatus when the estimated air temperature is higher than a reference value”, Japanese Publication No. 4882936 B2 to Toda et al. (“Toda”) describes on Page 5, sixth paragraph describes, “an electric fan 27 that circulates the airflow in the internal housing 23 is provided, and the electric fan 27 forms an airflow that flows along the surface of the sheet-like heater 28 in the internal housing 23. I made it. For this reason, the temperature distribution in the internal housing 23 can be made more uniform by this air flow, and problems due to local temperature rise (for example, overheating) or reduction (for example, insufficient heating) in the internal housing 23 are suppressed”.  Matsuura describes on paragraph [0031] “The controller 131 waits during a certain time period after the speed of the fan 120 is decreased, and determines whether each temperature measured by the temperature sensor 140 is greater than a predetermined threshold.”  On paragraph [0063], Matsuura describes “The controller 131 waits during a certain time period after the speed of the fan 120 is decreased, and determines whether each temperature measured by the temperature sensor 140 is greater than a respective predetermined threshold (Step S104).”  Ono describes on paragraph [0153] “... may also generate air-conditioning control information for controlling the air conditioner 60 so that the temperature will be decreased in accordance with an increase in the illuminance.”
The features of “a data collection apparatus”, “an air conditioner”, and “a temperature controller”, do not amount to significantly more, as they do not add any inventive concept to the claim by simply collecting data of the air conditioner and decreasing temperature.  The “temperature controller” is not significantly more as it is referring to a generic computer component.
In view of the foregoing, in accord with MPEP 2106.05(d), simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception does not qualify the claim as reciting “significantly more”. Therefore, the additional claimed features do not amount to significantly more and the claim is not patent eligible.
Regarding claim 2, this claim recites, “a communicator configured to communicate with a server.”  As described in paragraph [0022] of the specification, as published, of the instant application, the data may be communication through a network.  The communication does not integrate the judicial exception identified in claim 1 into a practical application, thus, simply adds an insignificant extra-solution activity to the judicial exception of communication. The claim as a whole does not integrate the abstract idea into a practical application.
The claim also does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The communication as recited in claim 2 is a type of activity that the courts have found to be well-understood, routine, conventional activity. Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) (“Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink.”).  As such, the limitations do not amount to significantly more than the abstract idea.
Claim 2 is also directed to further defining the decrease in temperature of independent claim 1, which does not amount to a practical application and significantly more.  For similar reasons as those submitted in claim 1, the additional features are not sufficient to overcome the non-statutory subject matter rejection. Thus, claim 2 is not patent eligible.  
Regarding claim 3, this claim recites, “a ventilator configured to perform ventilation of the data collection apparatus.”  The ventilation does not integrate the judicial exception identified in claim 1 into a practical application, thus, simply adds an insignificant extra-solution activity to the judicial exception of communication. The claim as a whole does not integrate the abstract idea into a practical application.
The claim also does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Toda describes in Page 4, tenth paragraph and Page 5, sixth paragraph an electric fan 15 or 27 in the internal housing 23 of the data collection device 3 to generate a ventilation flow. US Patent Publication No. 2008/0028778 A1 to Millet (“Millet”) describes in paragraph [0005] that the “closed-loop temperature controller constantly measures the temperature of the computer system through the temperature sensor, and controls the system cooling parameters such as a fan speed to keep the system temperature under the temperature limit.” Matsuura describes “...controls the cooling fan at a first speed when there is no problem with the operation of the information processing device...” See Abstract As such, the limitations do not amount to significantly more than the abstract idea.
Claim 3 is also directed to further defining the decrease in temperature of independent claim 1, which does not amount to a practical application and significantly more.  For similar reasons as those submitted in claim 1, the additional features are not sufficient to overcome the non-statutory subject matter rejection. Thus, claim 3 is not patent eligible.  
Regarding claim 4, this claim recites “a communicator” as in claim 2 and “a ventilator” as in claim 3.  For same reasons as those presented in claims 2 and 3, these features of claim 4 do not integrate the abstract idea identified in claim 1 into a practical application and do not amount to significantly more.  Claim 4 is also directed to further defining the abstract idea of independent claim 1 and the decrease in temperature of independent claim 1, which does not amount to a practical application and significantly more.  For similar reasons as those submitted in claim 1, the additional features are not sufficient to overcome the non-statutory subject matter rejection. Thus, claim 4 is not patent eligible.  
Claim 5 and 8 are directed to further defining the abstract idea (corresponding to “the estimator”) of independent claim 1.  For similar reasons as those submitted in claim 1, such additional features are not sufficient to overcome the non-statutory subject matter rejection. Thus, claims 5 and 8 are not patent eligible.  
In addition, claim 6 further recites, “a meteorological data acquirer configured to acquire meteorological data”.  The acquiring data limitation is an insignificant extra-solution activity as a pre-solution step of gathering data for use in the claimed apparatus. See, for example, In re Meyers, 688 F.2d 789, 794; 215 USPQ 193, 196-97 (CCPA 1982) (Testing a system for a response, the response being used to determine system malfunction.); and Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the features are well-understood, routine, and conventional.  Hashimoto describes on Page 2, second paragraph “As an example, such a data collection device ... collects various information such as environmental information such as temperature, humidity, and solar radiation, information...”  US Patent Publication No. 2018/0275692 A1 to Lattanzio et al. (“Lattanzio”) describes in paragraph [0074] “a third-party server may provide contemporaneous weather data to the data collection module”.  US Patent Publication No. 2016/0103475 A1 to Lee et al. (“Lee”) describes in the Abstract “The control unit may include a data collection module configured to collect prediction environment data including weather information of a control target region...”  As such, the limitations do not amount to significantly more than the abstract idea.
Claim 6 is also directed to further defining the abstract idea (corresponding to the “estimator”) of independent claim 1.  For similar reasons as those submitted in claim 1, the additional features are not sufficient to overcome the non-statutory subject matter rejection. Thus, claim 6 is not patent eligible.  
Regarding claim 7, this claim further recites “a solar radiation data acquirer configured to acquire solar radiation data”.  The acquiring data limitation is an insignificant extra-solution activity as a pre-solution step of gathering data for use in the claimed apparatus. See, for example, In re Meyers, 688 F.2d 789, 794; 215 USPQ 193, 196-97 (CCPA 1982) (Testing a system for a response, the response being used to determine system malfunction.); and Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the features are well-understood, routine, and conventional.  Hashimoto describes on Page 2, second paragraph “As an example, such a data collection device ... collects various information such as environmental information such as temperature, humidity, and solar radiation, information...” Lee describes on paragraph [0139] “... the second heat amount may include ... a change amount of heat based on direct solar radiation passing through the window...”  US Patent Publication No. 2011/0046789 A1 to Vanheerden et al. (“Vanheerden”) describes a collector aimed to collect solar energy. See Paragraph [0042]  As such, the limitations do not amount to significantly more than the abstract idea.
Claim 7 is also directed to further defining the abstract idea (corresponding to the “estimator”) of independent claim 1.  For similar reasons as those submitted in claim 1, the additional features are not sufficient to overcome the non-statutory subject matter rejection. Thus, claim 7 is not patent eligible.  
Regarding claim 9, this claim recites “a communicator” as in claim 2.  For same reasons as those presented in claim 2, the features of claim 9 do not integrate the abstract idea identified in claim 1 into a practical application and do not amount to significantly more.  Claim 9 is also directed to further defining the decrease in temperature of independent claim 1, which does not amount to a practical application and significantly more.  For similar reasons as those submitted in claim 1, the additional features are not sufficient to overcome the non-statutory subject matter rejection.  
The features of “a server” is a generic computer component.  Simply implementing the abstract idea on a generic computer component, as a tool to perform an abstract idea cannot integrate a judicial exception into a practical application.  The “server” also does not amount to significantly more, as it does not add any inventive concept to the claim and simply refers to a generic computer component. Thus, claim 9 is not patent eligible.
Regarding claim 10, this claim recites “a meteorological data acquirer” as in claim 6.  For same reasons as those presented in claim 6, this feature of claim 10 does not integrate the abstract idea identified in claim 1 into a practical application and do not amount to significantly more.  Claim 10 is also directed to further defining the abstract idea of independent claim 1.  For similar reasons as those submitted in claim 1, the additional features are not sufficient to overcome the non-statutory subject matter rejection. Thus, claim 10 is not patent eligible.  
Independent claim 11 recites a method including the same functions as those recited in claim 1.  Therefore, for the same reasons as those presented in claim 1, the claimed features of independent claim 11 are determined not to be patent eligible.
Independent claim 12 recites a non-transitory computer-readable recording medium including the same functions as those recited in claim 1.  Therefore, for the same reasons as those presented in claim 1, the claimed features of independent claim 12 are determined not to be patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. (Japanese Publication No. JP 5123550 B2) (“Hashimoto”) in view of Toda et al. (Japanese Publication No. JP 4882936 B2) (“Toda”).
Regarding independent claim 1, Hashimoto teaches:
A data collection apparatus for collecting operation data of an air conditioner, comprising: Hashimoto: Page 2, second paragraph (“...a data collection device that collects information on the surrounding environment ...”) Hashimoto: Page 2, fifth paragraph (“...an object of the present invention is to prevent malfunction of the data collection device associated with the temperature environment.”) Hashimoto: Page 4, ninth paragraph (“The internal environment control unit 40 has a function of controlling the internal environment so that an electronic component housed in the internal housing 30a does not malfunction due to a change in the internal environment of the main body housing 30a ...such as ... a fan (not shown), a heating apparatus (not shown), and a cooling device (not shown).)”) [The data collection device collecting information reads on “a data collection apparatus for collecting operation data”.  The internal environmental control unit 40 reads on “of an air conditioner”.]
an estimator configured to estimate an air temperature inside the data collection apparatus as an estimated air temperature; and Hashimoto: Page 2, sixth paragraph (“In order to solve this problem, the present invention provides a data collection device that collects outdoor environmental information. This data collection device has a data collection unit, a data control unit, and a temperature detection unit.”) Hashimoto: Page 7, first partial paragraph (“Note that the system configuration of the data collection device 3 is the same as that of the first embodiment, and the description that is duplicated by quoting the reference numerals will be omitted.”) Hashimoto: Page 7, fifth paragraph (“...the data collection unit 32 monitors the transition of the internal temperature detected by the temperature detection unit 42 and calculates the change rate (temperature gradient) of the internal temperature. Then, the data collection unit 32 estimates the internal temperature after a predetermined time based on the calculated temperature gradient.”) [The data collection unit 32 estimating the internal temperature reads on “an estimator configured to estimate an air temperature inside the data collection apparatus”.]
a temperature controller ... inside the data collection apparatus when the estimated air temperature is higher than a reference value. Hashimoto: Page 2, sixth paragraph (“Based on the calculated rate of change, the temperature after a predetermined time is estimated, and when the estimated temperature deviates from the operation guarantee temperature range, a protection process for retaining the function of the data control unit is performed.”) Hashimoto: Page 6, tenth paragraph (“...perform a protection process when it is determined that there is a possibility of deviating from the guaranteed operating temperature range.”) Hashimoto: Page 5, ninth paragraph (“In step 3, a protection process for retaining the function of the data control unit 31 (arithmetic processing unit) is performed. Examples of the protection process include the following two processes, and the data collection unit 32 performs one of the preset processes. As the first processing, the data collection unit 32 instructs the data control unit 31 to stop the operation. When the data control unit 31 acquires this command, the data control unit 31 enters a so-called sleep state in which its operation is stopped. On the other hand, as a second process, the data collection unit 32 operates the power switch 43 to control the power of the arithmetic processing unit to the off state. In response to the operation of the power switch 43, the arithmetic processing unit is turned off and completely stops its function.”) Hashimoto: Page 7, fifth paragraph (“If the estimated internal temperature is out of the guaranteed operating temperature range, the data collecting unit 32 determines that the internal temperature may be out of the guaranteed operating temperature range, and executes the protection process.”) [The data collection unit 32 in the data collection device 3 (FIG. 3 of Hashimoto) reads on “a temperature controller...inside the data collection apparatus”.  Performing the protection process when the estimated temperature deviates from the operation guarantee temperature range reads on “when the estimated air temperature is higher than a reference value”.]
Hashimoto suggests that if the estimated temperature deviates from a temperature range, which includes an upper limit (see Hashimoto Page 7, third paragraph), the data control unit 31 stops operating until the internal temperature has returned to the operation correction temperature range, which implies a reduction of internal air temperature, the reference does not expressly teach that the data collection device “decreases the air temperature”.  However, Toda describes a data collection device capable of more effectively adjust temperature inside a housing. Toda teaches:
a temperature controller configured to decrease the air temperature inside the data collection apparatus when the estimated air temperature is higher than a reference value. Toda: Page 4, second paragraph and FIGS. 4-6 (“That is, in this data collection device 3, from the opening (intake opening) 19 of the suction port forming portion 18 to the inside of the cylinder of the suction port forming portion 18, the duct 17, the internal space Sb of the sensor box 14, and the fan 15, an air passage Sa reaching the opening (exhaust opening) 20 of the leg mounting bracket 9 is formed.”) Toda: Page 4, tenth paragraph (“The CPU constructed as the circuit board 24 is controlled to switch ON / OFF of the energization of the heater 28. Thereby, the temperature in the internal housing 23 is adjusted. As such temperature adjustment, for example, the temperature may be maintained within a certain temperature range, or it may be heated when the temperature falls below a limit temperature. As the temperature adjustment mechanism, for example, a cooling mechanism such as a Peltier element may be provided, or both a heating mechanism and a cooling mechanism may be provided.”) Toda: Page 5, second paragraph (“That is, in this embodiment, the heater 28 and the electric fan 27 may be operated together (simultaneously).”) Toda: Page 5, sixth paragraph (“In the present embodiment, an electric fan 27 that circulates the airflow in the internal housing 23 is provided, and the electric fan 27 forms an airflow that flows along the surface of the sheet-like heater 28 in the internal housing 23. I made it. For this reason, the temperature distribution in the internal housing 23 can be made more uniform by this air flow, and problems due to local temperature rise (for example, overheating) or reduction (for example, insufficient heating) in the internal housing 23 are suppressed.”) Toda: Page 4, tenth paragraph (“As such temperature adjustment, for example, the temperature may be maintained within a certain temperature range...”) [The CPU controlling/operating the cooling mechanism including the electric fan 15 or 27 in the internal housing 23 of the data collection device 3 reads on “a temperature controller ...inside the data collection apparatus”.  The temperature range is construed as having a high and low limit.  The reduction of the local temperature rise reads on “decrease the air temperature” to maintain the temperature within the high limit (within the temperature range) reads on “when the estimated air temperature is higher than a reference value”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Hashimoto and Toda before them, to include the electric fan of Toda when it is estimated in Hashimoto that the temperature deviates from a temperature range and while the data control unit 31 stops operating until the internal temperature has returned to the operation correction temperature range because the references are in the same field of endeavor as the claimed invention and they are focused on preventing malfunctioning of a data collection device.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would improve effectively an adjustment of temperature insides a housing of a data collection device. Toda Page 2, fourth paragraph.   Because of including the fan inside the data collection device, the temperature adjustment mechanism can be made smaller and the consumption associated with the temperature adjustment can be reduced by adjusting the temperature inside the narrower internal housing 23. Energy can be reduced. Toda Page 5, fourth paragraph.   
Regarding dependent claim 2, this claim incorporates the rejection of claim 1. Hashimoto further teaches:
The data collection apparatus according to claim 1, further comprising: 
a communicator configured to communicate with a server, Hashimoto: Page 3, eight paragraph (“FIG. 3 is a block diagram functionally showing the overall configuration of the data collection device 3 according to the present embodiment. When the main body unit 30 grasps this functionally, the data control unit 31, the data collection unit 32, the data calculation unit 33, the data storage unit 34, the data display unit 35, the wireless communication control unit 36, A wireless communication unit 37,...”) Hashimoto: Page 4, fifth paragraph (“When acquiring the collected data from the data control unit 31, the wireless communication control unit 36 transmits the collected data to the designated access point via the wireless communication unit 37, thereby transmitting it to the server 4 via the telecommunication line 5.”) [The wireless communication control unit reads on “a communicator”.]
wherein the temperature controller decreases the air temperature inside the data collection apparatus by stopping operation of the communicator. Hashimoto: Page 5, ninth paragraph [As described in claim 1.] [When the data control unit 31 is instructed to stop operation, thereby the wireless communication control unit cannot acquire the collected data to transmit to the server reads on “stopping operation of the communicator”.]
Regarding dependent claim 3, this claim incorporates the rejection of claim 1. Toda further teaches:
The data collection apparatus according to claim 1, further comprising: 
a ventilator configured to perform ventilation of the data collection apparatus, Toda: Page 4, tenth paragraph and Page 5, sixth paragraph [As described in claim 1.] [The electric fan 15 or 27 in the internal housing 23 of the data collection device 3 reads on “a ventilator”.]
wherein the temperature controller decreases the air temperature inside the data collection apparatus by controlling the ventilator to ventilate.  Toda: Page 4, second paragraph and tenth paragraph, and Page 5, second paragraph and sixth paragraph [As described in claim 1.] [The CPU controlling/operating the cooling mechanism including the electric fan 15 or 27 in the internal housing 23 of the data collection device 3 reads on “the temperature controller ...inside the data collection apparatus”.  The reduction of the local temperature rise reads on “decreases the air temperature”.]
The motivation to combine Hashimoto and Toda, which teach the features of the present claim, as submitted in independent claim 1, is incorporated herein.
Regarding dependent claim 5, this claim incorporates the rejection of claim 1. Hashimoto further teaches:
The data collection apparatus according to claim 1, wherein the estimator estimates the air temperature inside the data collection apparatus based on the operation data.  Hashimoto: Page 2, second paragraph, fifth paragraph, and sixth paragraph [As described in claim 1.] Hashimoto: Page 7, first partial paragraph and fifth paragraph [As described in claim 1.] [The data collection unit 32 estimating the internal temperature based on the information collected reads on “the estimator estimates the air temperature inside the data collection apparatus based on the operation data”.]
Regarding dependent claim 6, this claim incorporates the rejection of claim 1. Hashimoto further teaches:
The data collection apparatus according to claim 1, further comprising: 
a meteorological data acquirer configured to acquire meteorological data, Hashimoto: Page 2, second paragraph (“As an example, such a data collection device ... collects various information such as environmental information such as temperature, humidity, and solar radiation, information...”) Hashimoto: Page 5, fourth paragraph (“The temperature / humidity sensors 60 to 62 are sensors for detecting temperature and humidity, and a platinum resistance thermometer type (temperature), a capacitive polymer type (humidity), and the like can be used. For example, the temperature / humidity sensor 60 is laid out inside the housing of the main unit 30 and detects the temperature and humidity of the air taken from the outside to the inside of the housing. The temperature / humidity sensor 61 is attached to the outside of the main unit 30, for example, a support 30c to which the above-described camera unit 50 is attached, and detects temperature and humidity in farmland. Moreover, the temperature / humidity sensor 62 is installed at a location different from the temperature / humidity sensor 61 in the farmland, and detects the temperature and humidity in the farmland.”) [The data collection device collecting environmental information such as humidity from the outside reads on “a meteorological data acquirer”.]
wherein the estimator estimates the air temperature inside the data collection apparatus based on the meteorological data.  Hashimoto: Page 2, second paragraph, fifth paragraph, and sixth paragraph [As described in claim 1.] Hashimoto: Page 2, second paragraph [As described above.] Hashimoto: Page 7, first partial paragraph and fifth paragraph [As described in claim 1.] [The data collection unit 32 estimating the internal temperature based on the information collected, which includes environmental data with humidity, reads on “the estimator estimates the air temperature inside the data collection apparatus based on the operation data”.]
Regarding dependent claim 7, this claim incorporates the rejection of claim 1. Hashimoto further teaches:
The data collection apparatus according to claim 1, further comprising: 
a solar radiation data acquirer configured to acquire solar radiation data, Hashimoto: Page 2, second paragraph (“As an example, such a data collection device ... collects various information such as environmental information such as temperature, humidity, and solar radiation, information...”) [The data collection device collecting environmental information such as solar radiation reads on “a solar radiation data acquirer”.]
wherein the estimator estimates the air temperature inside the data collection apparatus by estimating, based on the solar radiation data, a quantity of heat induced by solar radiation and penetrating into the data collection apparatus. Hashimoto: Page 2, second paragraph, fifth paragraph, and sixth paragraph [As described in claim 1.] Hashimoto: Page 2, second paragraph [As described above.] Hashimoto: Page 7, first partial paragraph and fifth paragraph [As described in claim 1.] Hashimoto: Page 2, fourth paragraph (“By the way, the CPU of the arithmetic processing unit mounted on the data collection device has a temperature range in which the operation is guaranteed, but since the data collection device is installed and used outdoors, changes in the external environment, etc. As a result, the temperature environment inside the housing may be out of the guaranteed operating temperature range. In this case, the operation of the CPU becomes unstable, and the data collection device may malfunction.”) Hashimoto: Page 4, ninth paragraph (“The internal environment control unit 40 has a function of controlling the internal environment so that an electronic component housed in the internal housing 30a does not malfunction due to a change in the internal environment of the main body housing 30a due to a change in outside air temperature or rain and ice.”) [The data collection unit 32 estimating the internal temperature based on the information collected, which includes solar radiation, reads on “the estimator estimates the air temperature inside the data collection apparatus by estimating, based on the solar radiation data”. The internal environment change of the data collection device due to the external environment including solar radiation reads on “a quantity of heat induced by solar radiation and penetrating into the data collection apparatus”.]
Regarding dependent claim 8, Hashimoto teaches:
A data collection system comprising: Hashimoto: Page 3, third paragraph (“FIG. 1 is a block diagram showing an overall configuration of a crop cultivation support system 1 to which a data collection device 3 according to an embodiment of the present invention is applied. A crop cultivation support system 1 according to the present embodiment includes ... a data collection device (field server) 3 ... the data collection device 3, and the server 4 are configured to be able to communicate information with each other via an electric communication line 5 such as the Internet.”)
an air conditioner; and Hashimoto: Page 4, ninth paragraph (“The internal environment control unit 40 has a function of controlling the internal environment so that an electronic component housed in the internal housing 30a does not malfunction due to a change in the internal environment of the main body housing 30a ...such as ... a fan (not shown), a heating apparatus (not shown), and a cooling device (not shown).)”) [The internal environmental control unit 40 of the data collection device 3 reads on “an air conditioner”.]
the data collection apparatus according to claim 1, wherein the data collection apparatus collects operation data of the air conditioner. Hashimoto: Page 2, second paragraph and fifth paragraph [As described in claim 1.] [The data collection device collecting information reads on “the data collection apparatus collects operation data”.  The internal environmental control unit 40 reads on “of the air conditioner”.]
Regarding dependent claim 9, this claim incorporates the rejection of claim 8. Hashimoto further teaches:
The data collection system according to claim 8, further comprising: 
a server, Hashimoto: Page 3, third paragraph (“...the data collection device 3, and the server 4 are configured to be able to communicate information with each other via an electric communication line 5 such as the Internet.”)
wherein the data collection apparatus further includes a communicator configured to communicate with the server, and Hashimoto: Page 3, eight paragraph (“FIG. 3 is a block diagram functionally showing the overall configuration of the data collection device 3 according to the present embodiment. When the main body unit 30 grasps this functionally, the data control unit 31, the data collection unit 32, the data calculation unit 33, the data storage unit 34, the data display unit 35, the wireless communication control unit 36, A wireless communication unit 37,...”) Hashimoto: Page 4, fifth paragraph (“When acquiring the collected data from the data control unit 31, the wireless communication control unit 36 transmits the collected data to the designated access point via the wireless communication unit 37, thereby transmitting it to the server 4 via the telecommunication line 5.”) [The wireless communication control unit reads on “a communicator”.]
the temperature controller decreases the air temperature inside the data collection apparatus by stopping operation of the communicator. Hashimoto: Page 5, ninth paragraph [As described in claim 1.] [When the data control unit 31 is instructed to stop operation, thereby the wireless communication control unit cannot acquire the collected data to transmit to the server reads on “stopping operation of the communicator”.]
Regarding independent claim 11, this claim recites a method that is implementing the functions of independent claim 1 with substantially the same limitations.  Therefore, the rejection applied to independent claim 1 above also applies to independent claim 11.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. (Japanese Publication No. JP 5123550 B2) (“Hashimoto”) in view of Toda et al. (Japanese Publication No. JP 4882936 B2) (“Toda”) and further in view of Lattanzio et al. (US Patent Publication No. 2018/0275692 A1) (“Lattanzio”).
Regarding dependent claim 10, this claim incorporates the rejection of claim 9 in view of Hashimoto and Toda. Hashimoto further teaches:
The data collection system according to claim 9, wherein 
the data collection apparatus further includes a meteorological data acquirer configured to acquire meteorological data ..., and Hashimoto: Page 2, second paragraph (“As an example, such a data collection device ... collects various information such as environmental information such as temperature, humidity, and solar radiation, information...”) Hashimoto: Page 5, fourth paragraph (“The temperature / humidity sensors 60 to 62 are sensors for detecting temperature and humidity, and a platinum resistance thermometer type (temperature), a capacitive polymer type (humidity), and the like can be used. For example, the temperature / humidity sensor 60 is laid out inside the housing of the main unit 30 and detects the temperature and humidity of the air taken from the outside to the inside of the housing. The temperature / humidity sensor 61 is attached to the outside of the main unit 30, for example, a support 30c to which the above-described camera unit 50 is attached, and detects temperature and humidity in farmland. Moreover, the temperature / humidity sensor 62 is installed at a location different from the temperature / humidity sensor 61 in the farmland, and detects the temperature and humidity in the farmland.”) [The data collection device collecting environmental information such as humidity from the outside reads on “a meteorological data acquirer”.]
the estimator estimates the air temperature inside the data collection apparatus based on the meteorological data. Hashimoto: Page 2, second paragraph, fifth paragraph, and sixth paragraph [As described in claim 1.] Hashimoto: Page 2, second paragraph [As described above.] Hashimoto: Page 7, first partial paragraph and fifth paragraph [As described in claim 1.] [The data collection unit 32 estimating the internal temperature based on the information collected, which includes environmental data with humidity, reads on “the estimator estimates the air temperature inside the data collection apparatus based on the operation data”.]
Hashimoto and Toda do not expressly teach that the meteorological data is acquired “from the server”.  However, Lattanzio describes collecting data that can be correlated and used to predict behavior or problems in different slide valves.  Lattanzio teaches:
...a meteorological data acquirer configured to acquire meteorological data from the server, and Lattanzio: Paragraph [0074] (“For example, a third-party server may provide contemporaneous weather data to the data collection module.”) 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Hashimoto, Toda, and Lattanzio before them, for the server of Lattanzio to transmit weather data to the data collection module or the data collection device of Hashimoto because the references are in the same field of endeavor as the claimed invention and they are focused on preventing malfunctioning of equipment.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would effectively determine, determine, based on the correlation of weather conditions to the changes in temperature data, that the changes in temperature of the data collection device of Hashimoto, such as the valves in Lattanzio, are due to weather conditions, and not, e.g., due to a developing hot spot. Lattanzio Paragraph [0115]   

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bian et al. (US Patent Publication No. 2018/0107196 A1 (“Bian”), in view of Hashimoto et al. (Japanese Publication No. JP 5123550 B2) (“Hashimoto”), and further in view of Toda et al. (Japanese Publication No. JP 4882936 B2) (“Toda”)
Regarding independent claim 12, Bian teaches:
A non-transitory computer-readable recording medium storing a program causing a computer to function as: Bian: Paragraph [0015] (“The detection apparatus 300 comprises a data collection device configured to collect the communication data transmitted on the first communication bus 110. In an embodiment, the detection apparatus 300 is a computer having a processor and a memory, the memory being a non-transitory computer readable medium. Computer software used to detect and analyze the collected communication data is stored on the memory and run in the processor of the detection apparatus 300.”) 
Bian does not expressly teach, “an estimator configured to estimate an air temperature inside a data collection apparatus as an estimated air temperature; and a temperature controller configured to decrease the air temperature inside the data collection apparatus when the estimated air temperature is higher than a reference value”.  However, Hashimoto describes preventing malfunction of a data collection device associated with a temperature environment. Hashimoto teaches:
an estimator configured to estimate an air temperature inside a data collection apparatus as an estimated air temperature; and Hashimoto: Page 2, sixth paragraph (“In order to solve this problem, the present invention provides a data collection device that collects outdoor environmental information. This data collection device has a data collection unit, a data control unit, and a temperature detection unit.”) Hashimoto: Page 7, first partial paragraph (“Note that the system configuration of the data collection device 3 is the same as that of the first embodiment, and the description that is duplicated by quoting the reference numerals will be omitted.”) Hashimoto: Page 7, fifth paragraph (“...the data collection unit 32 monitors the transition of the internal temperature detected by the temperature detection unit 42 and calculates the change rate (temperature gradient) of the internal temperature. Then, the data collection unit 32 estimates the internal temperature after a predetermined time based on the calculated temperature gradient.”) [The data collection unit 32 estimating the internal temperature reads on “an estimator configured to estimate an air temperature inside the data collection apparatus”.]
a temperature controller ... inside the data collection apparatus when the estimated air temperature is higher than a reference value.  Hashimoto: Page 2, sixth paragraph (“Based on the calculated rate of change, the temperature after a predetermined time is estimated, and when the estimated temperature deviates from the operation guarantee temperature range, a protection process for retaining the function of the data control unit is performed.”) Hashimoto: Page 6, tenth paragraph (“...perform a protection process when it is determined that there is a possibility of deviating from the guaranteed operating temperature range.”) Hashimoto: Page 5, ninth paragraph (“In step 3, a protection process for retaining the function of the data control unit 31 (arithmetic processing unit) is performed. Examples of the protection process include the following two processes, and the data collection unit 32 performs one of the preset processes. As the first processing, the data collection unit 32 instructs the data control unit 31 to stop the operation. When the data control unit 31 acquires this command, the data control unit 31 enters a so-called sleep state in which its operation is stopped. On the other hand, as a second process, the data collection unit 32 operates the power switch 43 to control the power of the arithmetic processing unit to the off state. In response to the operation of the power switch 43, the arithmetic processing unit is turned off and completely stops its function.”) Hashimoto: Page 7, fifth paragraph (“If the estimated internal temperature is out of the guaranteed operating temperature range, the data collecting unit 32 determines that the internal temperature may be out of the guaranteed operating temperature range, and executes the protection process.”) [The data collection unit 32 in the data collection device 3 (FIG. 3 of Hashimoto) reads on “a temperature controller...inside the data collection apparatus”.  Performing the protection process when the estimated temperature deviates from the operation guarantee temperature range reads on “when the estimated air temperature is higher than a reference value”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Bian and Hashimoto before them, to include the estimator and the temperature controller and corresponding functions as described in Hashimoto because the references are in the same field of endeavor as the claimed invention and they are focused on collecting information using a data collection device.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would prevent malfunctioning of the data collection device of Bian and avoid a CPU from becoming unstable by performing a protection process. Hashimoto Page 2, fourth paragraph and Page 6, tenth paragraph. Based on the calculated rate of change, the temperature after a predetermined time is estimated, and when the estimated temperature deviates from the operation guarantee temperature range, a protection process for retaining the function of the data control unit is performed. Hashimoto Page 2, sixth paragraph.   
Hashimoto suggests that if the estimated temperature deviates from a temperature range, which includes an upper limit (see Hashimoto Page 7, third paragraph), the data control unit 31 stops operating until the internal temperature has returned to the operation correction temperature range, which implies a reduction of internal air temperature.  However, Bian and Hashimoto do not expressly teach that the data collection device is configured “to decrease the air temperature”.  Toda describes a data collection device capable of more effectively adjust temperature inside a housing. Toda teaches:
a temperature controller configured to decrease the air temperature inside the data collection apparatus when the estimated air temperature is higher than a reference value. Toda: Page 4, second paragraph and FIGS. 4-6 (“That is, in this data collection device 3, from the opening (intake opening) 19 of the suction port forming portion 18 to the inside of the cylinder of the suction port forming portion 18, the duct 17, the internal space Sb of the sensor box 14, and the fan 15, an air passage Sa reaching the opening (exhaust opening) 20 of the leg mounting bracket 9 is formed.”) Toda: Page 4, tenth paragraph (“The CPU constructed as the circuit board 24 is controlled to switch ON / OFF of the energization of the heater 28. Thereby, the temperature in the internal housing 23 is adjusted. As such temperature adjustment, for example, the temperature may be maintained within a certain temperature range, or it may be heated when the temperature falls below a limit temperature. As the temperature adjustment mechanism, for example, a cooling mechanism such as a Peltier element may be provided, or both a heating mechanism and a cooling mechanism may be provided.”) Toda: Page 5, second paragraph (“That is, in this embodiment, the heater 28 and the electric fan 27 may be operated together (simultaneously).”) Toda: Page 5, sixth paragraph (“In the present embodiment, an electric fan 27 that circulates the airflow in the internal housing 23 is provided, and the electric fan 27 forms an airflow that flows along the surface of the sheet-like heater 28 in the internal housing 23. I made it. For this reason, the temperature distribution in the internal housing 23 can be made more uniform by this air flow, and problems due to local temperature rise (for example, overheating) or reduction (for example, insufficient heating) in the internal housing 23 are suppressed.”) Toda: Page 4, tenth paragraph (“As such temperature adjustment, for example, the temperature may be maintained within a certain temperature range...”) [The CPU controlling/operating the cooling mechanism including the electric fan 15 or 27 in the internal housing 23 of the data collection device 3 reads on “a temperature controller ...inside the data collection apparatus”.  The temperature range is construed as having a high and low limit.  The reduction of the local temperature rise reads on “decrease the air temperature” to maintain the temperature within the high limit (within the temperature range) reads on “when the estimated air temperature is higher than a reference value”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Bian, Hashimoto, and Toda before them, to include the electric fan of Toda when it is estimated in Hashimoto that the temperature deviates from a temperature range and while the data control unit 31 stops operating until the internal temperature has returned to the operation correction temperature range because the references are in the same field of endeavor as the claimed invention and they are focused on preventing malfunctioning of a data collection device.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would improve effectively an adjustment of temperature insides a housing of a data collection device. Toda Page 2, fourth paragraph.  Because of including the fan inside the data collection device, the temperature adjustment mechanism can be made smaller and the consumption associated with the temperature adjustment can be reduced by adjusting the temperature inside the narrower internal housing 23. Energy can be reduced. Toda Page 5, fourth paragraph.   


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al. (US Patent Publication No. 2016/0103475 A1) describes a central control apparatus for controlling facilities, a facility control system including the same, and a method of controlling facilities may be provided. The central control apparatus includes a data collection module configured to collect prediction environment data including weather information of a control target region, a system setting module configured to set information of at least one facility in the control target region, and an energy use amount simulation module configured to model the at least one facility, based on the information of the at least one facility, set at least one control scenario applicable to the at least one facility, and simulate consumption power of the modeled at least one facility that operates according to the at least one control scenario.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M. CHOI whose telephone number is (571)272-1473.  The examiner can normally be reached on Monday - Friday 7:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALICIA M. CHOI/Patent Examiner, Art Unit 2117